          Case 2:20-cv-02044-JDW Document 2 Filed 06/10/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                       :
JOHN GASSEW                                  :       Case No. 2:20-cv-2044-JDW
                                             :

                                        MEMORANDUM

       John Gassew mailed to the Court an unintelligible, hand-written submission that does not

name a defendant or seek any particular relief. The Court will dismiss his filing as frivolous

pursuant to the Prison Litigation Reform Act and give him leave to amend in case he has an actual

claim to assert.

I.     FACTUAL ALLEGATIONS

       The Court knows from the return address on his Petition that that Mr. Gassew is

incarcerated at the United States Penitentiary in Thompson, Illinois. The Court also knows that

Mr. Gassew thinks that the “petition motion should be granted.” (ECF No. 1 at 3.) That is all the

Court knows.

       The rest of the Petition is unintelligible nonsense. Paragraphs 1-4 each read:

               deify demagogue dual duel durmant don II I I kween queen queen
               consort princess princ prince princely princedom duke dukedom
               duchess duchy duchies ducal judge judges civil rights prophet king
               kollaway eilien Solomon Jesus John Gessew Chronicles Corinthians
               Colossians luke lucifer martyr resurrection martial II deed deeth
               elemented demon destroy deuce devil diabolic diagnosis diamond
               dichotomy dre dollar dominate doom double doubleentedre
               draconian

(Id. at 1.) Paragraphs 5-7 each read:

               II I I kween queen queen consort princess princ prince princely
               princedom duke dukedom duchess duchy duchies ducel Judge
               Judges civil rights prophet king kollaway eilien Solomon Jesus John
               Gassew Chronicles Corinthians Colossians luke lucifer martyr
               resurrection martial II
            Case 2:20-cv-02044-JDW Document 2 Filed 06/10/20 Page 2 of 2




(Id. at 2.) The Petition does not name a defendant, identify any wrongdoing, or seek any particular

relief.

II.       ANALYSIS

          Under the Prison Litigation Reform Act, a federal court may dismiss a prisoner action sua

sponte if the action is frivolous or malicious.” See 28 U.S.C. §§ 1915(e)(2), 1915A. The Court can

make that determination before or after considering a Petitioner’s request to proceed in forma

pauperis. See Brown v. Sage, 941 F.3d 655, 664 (3d Cir. 2019) (en banc). A complaint is frivolous

if it “lacks an arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S. 319, 325 (1989),

and is legally baseless if it is “based on an indisputably meritless legal theory,” Deutsch v. United

States, 67 F.3d 1080, 1085 (3d Cir. 1995). These rules often do not apply to petitions for a writ of

mandamus. When the Court received Mr. Gassew’s submission, the Clerk’s Office docketed it as

a mandamus petition because it had to classify it as something. However, the Court does not read

it as a mandamus petition and therefore concludes that the PLRA applies.

          Other than suggesting that the Court should grant the motion, Mr. Gassew’s submission

says nothing. It does not name a defendant, allege a wrongdoing, or seek a remedy. It is therefore

frivolous and legally baseless. The Court will dismiss it.

III.      CONCLUSION

          If Mr. Gassew has a complaint, he can submit it. Because he has not done so, the Court

will dismiss his claim. An appropriate Order follows.

                                               BY THE COURT:


                                               /s/ Joshua D. Wolson
                                               HON. JOSHUA D. WOLSON
Dated: June 10, 2020                           United States District Judge


                                                   2
